 1   Joe Shaeffer, WSBA #33273
     MacDonald Hoague & Bayless
 2   On behalf of The American Civil Liberties
     Union of Washington Foundation
 3   705 Second Avenue, Suite 1500
     Seattle, WA 98104-1745
 4   206-622-1604
 5   Katherine M. Forster, CA Bar #217609
     Munger Tolles & Olson LLP
 6   350 South Grand Avenue, 50th Floor
     Los Angeles, CA 90071
 7   (213) 683-9538
 8
                               UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON AT RICHLAND
10   JOHN DOE 1; JOHN DOE 2; JANE
     DOE 1; JANE DOE 2; JANE DOE 3;                  No.
11   and all persons similarly situated,
                                                     UNOPPOSED MOTION TO
12                             Plaintiffs,           EXCEED PAGE LIMIT FOR
                                                     MOTION FOR PRELIMINARY
13                       v.                          INJUNCTION
14   WASHINGTON STATE                                May 7, 2021
     DEPARTMENT OF CORRECTIONS,                      Without Oral Argument
15   STEPHEN SINCLAIR, Secretary of the
     Department of Corrections, in his official
16   capacity,
17                             Defendants,
18                       and
19   BONNEVILLE INTERNATIONAL,
     INC., a Utah Corporation, d.b.a KIRO
20   Radio 97.3 FM; THE MCCLATCHY
     COMPANY, LLC, a California Limited
21   Liability Company, d.b.a. The Tacoma
     News Tribune; and ANDREA KELLY,
22   an individual;
23                             Interested Parties.


                                                                   MACDONALD HOAGUE & BAYLESS
     UNOPPOSED MOTION TO EXCEED PAGE LIMIT - 1                       705 Second Avenue, Suite 1500
                                                                        Seattle, Washington 98104
                                                                   Tel 206.622.1604 Fax 206.343.3961
     2098.08 od060301
 1               Come now, Plaintiffs, by and through their counsel of record, and
 2   respectfully move this Court for leave to exceed the page limit of ten (10) pages
 3   under Local Rule 7(f)(3) in their contemporaneously filed Motion for Preliminary
 4   Injunction and Motion for Provisional Class Certification.
 5               Under Local Rule 7(f)(5), a “motion to exceed page limits must demonstrate
 6   good cause and recite the opposing party’s position.” Here, good cause is shown
 7   by the complexity and gravity of the issues at stake. As set forth in Plaintiffs’
 8   Motion for Preliminary Injunction, Plaintiffs seek a class-wide injunction
 9   preventing disclosure of highly sensitive and personal information, information
10   which if disclosed would most certainly put Plaintiffs and the class they represent
11   at grave risk of serious bodily harm or death. Therefore, Plaintiffs respectfully seek
12   up to an additional twenty-five (25) pages over the ten pages allowed, for a total of
13   thirty-five (35) pages.
14               For many of the same reasons, good cause is shown for permitting Plaintiffs
15   to exceed the page limits on their Motion for Provisional Class Certification and
16   Motion to Proceed in Pseudonym. There, Plaintiffs seek an additional two (2)
17   pages, for a total of twelve (12) pages, for each of these motions.
18               Plaintiffs’ counsel has contacted defense counsel, who has stated that they
19   do not oppose this motion for exceed page limits for these motions.
20
21

22
23


                                                                      MACDONALD HOAGUE & BAYLESS
     UNOPPOSED MOTION TO EXCEED PAGE LIMIT - 2                          705 Second Avenue, Suite 1500
                                                                           Seattle, Washington 98104
                                                                      Tel 206.622.1604 Fax 206.343.3961
     2098.08 od060301
 1

 2   Dated this 7th day of April, 2021.    MacDonald Hoague & Bayless
 3

 4                                         By: s/ Joe Shaeffer
                                           Joe Shaeffer, WSBA #33273
 5                                         joe@mhb.com
                                           On behalf of The American Civil Liberties
 6                                         Union of Washington Foundation
 7                                         Attorneys for Plaintiffs
                                           705 Second Avenue, Suite 1500
 8                                         Seattle, WA 98104
                                           Tel: 206.622.1604
 9                                         Fax: 206.343.3961
10
11
12

13
14
15
16
17
18
19
20
21

22
23


                                                               MACDONALD HOAGUE & BAYLESS
     UNOPPOSED MOTION TO EXCEED PAGE LIMIT - 3                   705 Second Avenue, Suite 1500
                                                                    Seattle, Washington 98104
                                                               Tel 206.622.1604 Fax 206.343.3961
     2098.08 od060301
